DETAILED ACTION
This communication is response to the application filed 07/27/2021. Claims 1-8 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed data structure and are non-statutory. Data structure not claimed as embodied in non-transitory computer-readable media are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760. The claimed ”data frame structure” is merely a data structure and does not constitute statutory subject matter such as a process, machine, article of manufacture or composition of matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102(2) as being anticipated by US Pub. 2021/0184889 to GRAWITTER et al. (hereafter Grawitter).

Regarding claim 1, Grawitter discloses a data frame structure of a Controller Area Network communication message for construction machinery (see Grawitter, Fig 1; ¶ 0118: CAN communication protocol system in the form of CAN bus according to the J1939 standard for hydraulic control unit that can control a hydraulic power take off device or a hydraulic pump for operating construction machinery of the vehicle), the data frame structure comprising: 
an identifier including a parameter group number having a destination address (see Grawitter, ¶ 0031: The CAN identifier of a J1939 message contains a Parameter Group Number (PGN), source address, priority, data page bit, extended data page bit and target address (only for a peer-to-peer PG); ¶ 0042: With the transmission of one parameter group, the PGN is coded in the CAN identifier); and 
a data field including a suspect parameter number related to the parameter group number and parameter data related to the suspect parameter number (see Grawitter, ¶ 0064: A suspect parameter number is assigned to each parameter of a parameter group or component. It is used for diagnostic purposes to report and identify abnormal operation of a Controller Application (CA)).

Regarding claim 3, Grawitter discloses the data frame structure of claim 1, wherein the suspect parameter number has a size of 19 bits (see Grawitter, ¶ 0065: The SPN is a 19-bit number and has a range from 0 to 524287).

Regarding claim 4, Grawitter discloses the data frame structure of claim 3, wherein the suspect parameter number is defined by 8192 usable data among 219 data (see Grawitter, ¶ 0065: The SPN is a 19-bit number and has a range from 0 to 524287).

Regarding claim 5, Grawitter discloses the data frame structure of claim 4, wherein the usable data is the data having a value of 516096 to data having a value of 524287 (see Grawitter, ¶ 0065: The SPN is a 19-bit number and has a range from 0 to 524287. For proprietary parameters, a range from 520192 to 524287 is reserved).

Regarding claim 6, Grawitter discloses the data frame structure of claim 1, wherein the parameter group number includes: a PDU specific field defining the destination address; and a PDU format field having a data value in a predetermined range so that the PDU specific field has a destination address (see Grawitter, ¶ 0039: With PDU Format 240 (peer-to-peer), PDU Specific contains the target address. Global (255) may also be used as the target address).

Regarding claim 7, Grawitter discloses the data frame structure of claim 1, wherein the identifier further includes a transmission source address corresponding to the destination address (see Grawitter, ¶ 0032: the identifier is composed as follows: ¶ 0038: source address: 8 bit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0184889 to GRAWITTER et al. (hereafter Grawitter).

Regarding claim 2, Grawitter discloses the data frame structure of claim 1, but does not explicitly disclose wherein the data field further includes a reservation bit.
However, since Grawitter discloses SAE J1939 reserved (see Grawitter, Table 1; ¶ 0044), it would have been obvious to one of ordinary skill in the art to implement the reserved as the reserve bit based on user design preference.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of data field to includes a reservation bit since it is well-known in the art to perform this teaching for efficient data communication.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0184889 to GRAWITTER et al. (hereafter Grawitter) in view of US Patent 8,463,527 to Thorsen et al. (hereafter Thorsen).

Regarding claim 8, Grawitter discloses a method of transmitting a data frame of a Controller Area Network communication message for construction machinery (see Grawitter, Fig 1; ¶ 0118: CAN communication protocol system in the form of CAN bus according to the J1939 standard for hydraulic control unit that can control a hydraulic power take off device or a hydraulic pump for operating construction machinery of the vehicle), the method comprising: 
generating a setting event for setting a parameter for a specific setting item to a specific value (see Grawitter, ¶ 0075); 

wherein the command message includes: an identifier including a parameter group number having an address of the receiving node (see Grawitter, ¶ 0031: The CAN identifier of a J1939 message contains a Parameter Group Number (PGN), source address, priority, data page bit, extended data page bit and target address (only for a peer-to-peer PG); ¶ 0042: With the transmission of one parameter group, the PGN is coded in the CAN identifier); and a data field including a suspect parameter number related to the parameter group number and parameter data related to the suspect parameter number (see Grawitter, ¶ 0064: A suspect parameter number is assigned to each parameter of a parameter group or component. It is used for diagnostic purposes to report and identify abnormal operation of a Controller Application (CA)).
Grawitter does not explicitly disclose transmitting a command message relating to the setting event.
However, Thorsen disclose generating a setting event for setting a parameter for a specific setting item to a specific value; transmitting, by a transmitting node, a command message related to the setting event, to a receiving node; and processing, by the receiving node, the setting event (see Thorsen, Col 1 lines 42-54).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Thorsen and incorporate it into the system of Grawitter for efficient system control (see Thorsen, Col 1 lines 29-33).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Us Patent 7,124,051
US Patent 6,496,885
US Patent 10,325,422
US Patent 8,751,098
US Patent 10,256,969
US Pub. 2019/0020499
US Pub. 2006/0241784


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464